Citation Nr: 1643410	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-28 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine condition, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a paralysis of the left and right lower extremities, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a low back condition

4.  Entitlement to service connection for carpal tunnel syndrome, right.

5.  Entitlement to service connection for carpal tunnel syndrome, left.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Although the RO ultimately adjudicated the Veteran's service connection claims for a cervical spine condition and for paralysis of the left and right lower extremities on the merits, these claims were originally denied by the RO in a May 2002 rating decision.  Accordingly, before the Board may reopen any previously denied claim, it may conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In light of the foregoing, the Board has recharacterized the issues as noted on the cover page of this decision.

The Veteran was most recently represented by a private attorney, who withdrew representation from the appeal in February 2014.  Such notice was sent to the Veteran and VA's Office of General Counsel.  Because the Veteran has not subsequently granted power-of-attorney to any other representative, the Board therefore recognizes the Veteran as pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2013 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In two letters dating August 15, 2016 and August 26, 2016, the AOJ notified the Veteran of a videoconference hearing before a Veterans Law Judge scheduled to take place on September 15, 2016.  These letters were addressed to a post office box in Willcox, Arizona that had been out of date since 2013 and that a September 2015 mailing to a street address in Wilcox, Arizona had been successful.  Additionally, on August 26, 2016, the AOJ attempted to contact the Veteran via telephone, but the Veteran's telephone number was noted as out-of-service.  On September 9, 2016, the August 26, 2016 hearing notice was returned as undeliverable by the U. S. Postal Service, and the record shows that the Veteran failed to appear for the September 15, 2016 hearing.

The address used for the August 2016 hearing notice letters was a post office box in Willcox, Arizona.  A June 3, 2015 letter from the AOJ to the Veteran notified him of an impending VA examination was sent to a street address in Willcox, Arizona.  The letter was not returned.  However, previous and subsequent communications to the post office box were returned.  There is no indication that the Veteran's attorney has been asked to provide the Veteran's current address.

Accordingly, the Board finds that the September 2013 SOC, June 2015 notice of an upcoming VA examination, September 2015 SSOC, and the two August 2016 letters of notice of the September 2016 videoconference hearing may have been sent to incorrect addresses.  Therefore, a remand is necessary in order to reissue these communications and afford the Veteran his requested hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to determine the correct contact information, including current phone and address information, for the Veteran.  These efforts should include contact with his attorney.

2.  If the Veteran's current address is obtained, reschedule the previously scheduled VA examinations for the issues on appeal, and resend to him copies of the September 2013 SOC and September 2015 SSOC to any updated address provided by the Veteran.

3.  Reschedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notice should be sent to any updated address provided by the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

